Proceeding pursuant to article 78 of the CPLR, inter alia, to review a determination dismissing petitioner, after a hearing, from his position in the employ of respondent New York City Health and Hospitals Corporation. Determination reversed, on the law, with $20 costs and disbursements, and petitioner reinstated to the position in question, with compensation to be paid in accordance with the provisions of subdivision 3 of section 76 of the Civil Service Law. In our opinion, the .charges upon which petitioner was found guilty were not supported by substantial evidence. If we were not dismissing the charges, however, we would .favor a 30-day suspension as suggested by our colleagues in their dissent. Furthermore, we do not approve the New "Fork City Health and Hospitals Corporation’s practice of using a paid hearing officer of its own choice rather than selecting one from a panel. Shapiro, Acting P. J., Cohalan and Benjamin, JJ., concur; Christ and Munder, JJ., dissent and vote to modify the determination by reducing the penalty to the extent indicated in the following, memorandum: We find substantial evidence supporting the determination of guilt made herein. However, we find the dismissal of petitioner to have been an *719excessive sanction and we would modify by reducing the sanction to a 30-day suspension without pay.